     Case 2:18-cv-01329-GMN-EJY Document 147 Filed 09/16/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                               ***
 4     THAD AUBERT,                                        Case No. 2:18-cv-01329-GMN-EJY
 5                   Plaintiff,
                                                                        ORDER
 6          v.
 7     JAMES DZURENDA, et al.,
 8                   Defendants.
 9

10           On August 20, 2021, the Court dismissed this case without prejudice. ECF No. 144. On
11    August 23, 2021, a judgement in favor of Defendants was entered. ECF No. 145.
12           Accordingly, IT IS HEREBY ORDERED that the settlement conference scheduled for
13    Tuesday, September 21, 2021 is VACATED.
14

15           DATED this 16th day of September, 2021.
16

17

18
                                                ELAYNA J. YOUCHAH
19                                              UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28
                                                   1
